NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
KING PHARMACEUTICALS, INC. AND KING
PHARMACEUTICALS RESEARCH AND
DEvELOPMENT, INC., '
Plaintiffs-Appellants, 4
and
PHARMACEUTICAL IP HOLDING, INC.,
Plaintiff-Appellan,t,
V.
SANDOZ INC.,
Defendant-Appellee.
2011-1227
Appea1 from the United States District Court for the
District of New Je1'Sey in case n0. 08-CV-5974, Chief
Judge Ga1‘rett E. BroWn, Jr.
ON MOTION
ORDER
Sandoz Inc. moves without opposition to amend the
caption to reflect that the official corporate name of Defen-

K]NG PHARMA V. SANDOZ 2
dant-Appe]lee Sandoz does not include a comma between
"Sandoz" and "Inc.”
ACco1‘ding1y,
I'1‘ ls 0RDERED THAT:
The motion is granted The revised official caption is
reflected above
FoR THE CoURT
 1 8  lsi Jan Horba1__\g
Date J an Horba1y _
C1erk
cci Char1eS M. Lizza, Esq.
Miche1le S. Rhyu, Esq. |:g|_£b
' AppEA|,sFBR
Mart1n B. Pavane, Esq. 5-31,gE'~g§B€£AL mRcU“-
323 ma 1 aim
IIl|-DRBA|!
1151